Filed 10/6/22 In re Antonio P. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re ANTONIO P., a Person Coming
 Under the Juvenile Court Law.
                                                                 D080297
 THE PEOPLE,

           Plaintiff and Respondent,                             (Super. Ct. No. JCM243789)

           v.

 ANTONIO P.,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Richard R. Monroy, Judge. Affirmed.
         Jennevee H. de Guzman, under appointment by the Court of Appeal,
for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Following an adjudication hearing, the juvenile court found true
allegations that Antonio P. (the Minor) committed lewd and lascivious
conduct on a child under age 14 (Pen. Code,1 § 288, subd. (a)) and also
committed false imprisonment (§ 236). The Minor was declared a ward of the
court, subject to various conditions.
      The Minor filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered the Minor the
opportunity to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      Appellate counsel has included a summary of the evidence admitted in
the juvenile court. We will incorporate the statement here for background
information.
      “A. Prosecution Evidence
      “B.G. lived at her grandmother’s house in San Diego County together
with her mother. The house was a single-family home, but modified into a
duplex-style configuration. [The Minor], B.G.’s cousin, lived in a different
house on the same property.
      “In October of 2020, while five-year-old B.G. was at her home, [the
Minor] asked her to go to the bathroom with him. They went to the bathroom
and [the Minor] locked the door. [The Minor] lied down on the bathroom
floor, removed his shorts and exposed his penis. [The Minor] rubbed his
penis on B.G.’s vagina. [The Minor] then moved B.G. to the sink area and
asked her to look up. B.G. continued to look down, but saw [the Minor]’s
penis. B.G. was unable to leave the bathroom because [the Minor] was in her
way. Eventually, both B.G. and [the Minor] got dressed. [The Minor] then


1     All further statutory references are to the Penal Code.
                                        2
stated, ‘[w]e’re done’ and opened the bathroom door, allowing B.G. to leave
the bathroom first.
      “B.G. immediately went to her mother’s room and explained what had
happened. B.G.’s mother noticed B.G.’s romper was on the wrong way, and
B.G. explained that [the Minor] had put it back on the wrong way. B.G.’s
mother then angrily confronted [the Minor], who denied that anything had
happened with B.G. B.G.’s mother then called 911 and discussed the incident
with the officers who arrived at the scene. Officers also interviewed B.G.
There was a subsequent investigation, which included interviews with B.G.
by a forensic interviewer and a social worker.
      “B. Defense Evidence
      “In October of 2020, [the Minor] was 15 years old and lived in San
Diego County with his parents and siblings. He was a junior in high school
and his hobbies included watching movies and playing video games. B.G. and

[the Minor] were cousins and saw each other during family gatherings. [2]
      “On October 29, 2020, [the Minor] was playing video games in B.G.’s
living room with his other cousin. B.G. was also in the living room, but
eventually left while [the Minor] remained to play video games.
Approximately five minutes after B.G. left, [the Minor] used the bathroom
and immediately returned to the living room. [The Minor] continued to play
video games with his cousin for another 10 or 15 minutes and then left B.G.’s
house with his sister. Later that day, [the Minor] learned of the accusations
against him regarding B.G. and felt sad because the allegations were untrue.



2    “[The Minor] ‘look[ed] out’ for B.G., such as asking her if she was
hungry, but did not otherwise interact with her. He was a ‘big gamer[ ].’
[The Minor]’s uncle observed [the Minor] playing video games with his cousin
on October 29, 2020.”
                                      3
      “During the investigation, the San Diego Police Department collected
physical evidence including B.G.’s romper, two pairs of her underwear and a
bathmat, as well as a sample of B.G.’s DNA. [The Minor] also voluntarily
provided a sample of his DNA to the San Diego Police Department. A
criminalist with the San Diego Police Department performed a DNA analysis
on the collected evidence and [the Minor] was fully excluded as a contributor.
Additionally, semen was not detected on any of the collected evidence.”
                                   DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has provided a list of possible issues that were considered in evaluating the
potential merits of this appeal:
      1. Whether substantial evidence supported the juvenile court’s true
finding on Count 1.
      2. Whether substantial evidence supported the juvenile court’s true
finding on Count 2.
      3. Whether the juvenile court erroneously excluded, as hearsay,
relevant evidence of prior false accusations made by B.G.’s mother, T.L.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented the Minor on this appeal.




                                       4
                             DISPOSITION
     The judgment is affirmed.



                                           HUFFMAN, Acting P. J.

WE CONCUR:



IRION, J.



DO, J.




                                  5